Case 7:18-cv-00170-EKD-RSB Document 100 Filed 06/01/20 Page 1 of 4 Pageid#: 563




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA

     JOHN DOE,

     Plaintiff,

     v.                                               Civil Action No. 7:18-cv-00170

     VIRGINIA POLYTECHNIC
     INSTITUTE AND STATE
     UNIVERSITY,

     Defendant.



                      Plaintiff’s Notice of Supplemental Authority
                  Regarding Defendant’s Motion for a Protective Order

          On Friday, May 29, 2020 the United States Court of Appeals for the Third

 Circuit decided Doe v. University of the Sciences, Case No. 19-2966 (3d Cir. 2020)

 (“USciences”). The slip opinion is attached as Exhibit 1. In discussing what deference

 is owed to a University’s disciplinary process, the court held:

                Doe’s allegations of unfairness arise in a breach-of-contract
                claim between two private parties—a private university
                and one of its students. Under those circumstances, courts
                are sometimes chary about reviewing too closely the man-
                ner in which a private university chooses to investigate and
                discipline its students. That is especially appropriate for
                matters uniquely within the institution’s province, such as
                academic integrity or faculty development and discipline.
                See, e.g., Reardon v. Allegheny Coll., 926 A.2d 477, 480 n.2
                (Pa. Super. Ct. 2007) (discussing Murphy v. Duquesne
                Univ. of the Holy Ghost, 777 A.2d 418 (Pa. 2001)); Boehm
                v. Univ. of Pa. Sch. of Veterinary Med., 573 A.2d 575, 579–
                82 (Pa. Super. Ct. 1990).

                This is not such a case. The investigation and fair adjudi-
                cation of alleged criminal activity like sexual assault is not
Case 7:18-cv-00170-EKD-RSB Document 100 Filed 06/01/20 Page 2 of 4 Pageid#: 564




              uniquely within the province of colleges and universities.
              Yet accused “students have a substantial interest at stake
              when it comes to school disciplinary hearings for sexual
              misconduct,” [Doe. Baum, 903 F.3d 575, 582 (6th Cir.
              2018)], because the consequences are potentially dire and
              permanent: “[a] finding of responsibility for a sexual of-
              fense can have a ‘lasting impact’ on a student’s personal
              life, in addition to his ‘educational and employment oppor-
              tunities,’ especially when the disciplinary action involves a
              long-term suspension.” [Doe v. Miami Univ., 882 F.3d 579,
              600 (6th Cir. 2018)] (citation omitted). Under the Policy, for
              example, students accused of sexual misconduct face grave
              consequences, including a suspension of up to two years
              or—as in Doe’s case—permanent expulsion.

 Usciences, slip. op. at 15.

        While the USciences plaintiff challenged the school’s procedures in a breach

 of contract context, the same logic applies in this Title IX erroneous outcome case.

 Indeed, the Baum and Miami Univ. cases cited by the USciences court are due process

 and Title IX cases. This court of appeals opinion weighs heavily against conveying

 on Defendant Virginia Polytechnic Institute and State University the broad discre-

 tion that it seeks in its Motion for a Protective Order.

                                                JOHN DOE
                                                By Counsel
 Dated: May 26, 2020

                                                 HARVEY & BINNALL, PLLC

                                                 /s/ Jesse R. Binnall
                                                 Jesse R. Binnall, VSB No. 79292
                                                 717 King Street, Suite 300
                                                 Alexandria, VA 22314
                                                 Tel: (703) 888-1943
                                                 Fax: (703) 888-1930
                                                 jbinnall@harveybinnall.com

                                                NESENOFF & MILTENBERG LLP
Case 7:18-cv-00170-EKD-RSB Document 100 Filed 06/01/20 Page 3 of 4 Pageid#: 565




                                          Andrew T. Miltenberg
                                          Tara J. Davis
                                          363 Seventh Avenue, 5th Floor
                                          New York, NY 10001-3904
                                          Telephone: (212) 736-4500
                                          Facsimile: (212) 736-2260
                                          Email: amiltenberg@nmllplaw.com
                                          tdavis@nmllplaw.com

                                          Attorneys for Plaintiff
Case 7:18-cv-00170-EKD-RSB Document 100 Filed 06/01/20 Page 4 of 4 Pageid#: 566




                            CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, a true and genuine copy of the foregoing

 was served via electronic mail by the Court’s CM/ECF system to all counsel of record.


                                              Respectfully submitted,

                                              /s/ Jesse R. Binnall
                                              Jesse R. Binnall, VSB# 79272
                                              HARVEY & BINNALL, PLLC
                                              717 King Street, Suite 300
                                              Alexandria, VA 22314
                                              Tel: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jbinnall@harveybinnall.com
